Title: To Thomas Jefferson from Hugh Chisholm, 4 December 1807
From: Chisholm, Hugh
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Monticello december 4th 1807
                        
                        I have made a purches for the amount one hundred pounds, for which you will please to write By the next Mail
                            when you can remit me That money—the purches have been maid soon after you Left Monticello and thus I did Suppose that
                            you could have remited me the money by Crismass—that being the time That I promised to pay it—I wrote to you twice
                            before But geting no answer I supposd that you never got my Letters. The Blaustairs is all finished and I am at this time mending the colloms for Mr. Barrey to paint them I am Sir yours with Esteam
                        
                            Hugh Chisholm
                            
                        
                        
                            NB Sir please to send twenty dollars By next Mail if convenient
                        
                    